Citation Nr: 0432275	
Decision Date: 12/06/04    Archive Date: 12/15/04

DOCKET NO.  97-20 637A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for allergic rhinitis.

2.  Entitlement to service connection for sinusitis with 
headaches.

3.  Entitlement to service connection for a heart condition, 
including hypertension.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

Kristi Barlow, Counsel


INTRODUCTION

The veteran served on active duty from May 1977 to October 
1983.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a July 1994 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico, which, among other things, denied 
entitlement to service connection for a heart condition and 
found that no new and material evidence had been submitted to 
reopen the previously denied claims of entitlement to service 
connection for allergic rhinitis and sinusitis.  Upon review 
of the claims in its May 1997 Statement of the Case, the RO 
determined that the veteran had never received notice of a 
June 1984 denial of benefits and, as such, the claims of 
entitlement to service connection for allergic rhinitis and 
sinusitis were addressed and denied on the merits.  

The veteran requested a hearing before the Board in his VA 
Form 9, Appeal to Board of Veterans' Appeals, submitted in 
July 1997.  In November 1997, however, he withdrew that 
request.  As such, there is no request for a hearing pending.

The Board first considered the issues on appeal in February 
2001 and remanded the appeal for compliance with the Veterans 
Claims Assistance Act of 2000 (the VCAA), Pub. L. No. 106-
475, 114 Stat. 2096 (2000) (codified as amended at 38 
U.S.C.A. § 5100 to 5107 (West 2002)).  All requested 
development was performed, but the RO continued the denial of 
benefits sought.  As such, this appeal is properly returned 
to the Board for appellate consideration.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran does not have chronic allergic rhinitis as a 
result of his period of active service.


3.  The veteran does not have chronic sinusitis with 
headaches as a result of his period of active service.

4.  The veteran does not have a chronic heart condition that 
began during service or within one year of discharge from 
service.

5.  The veteran's hypertension did not begin during his 
period of service or within one year of discharge from 
service.


CONCLUSIONS OF LAW

1.  Allergic rhinitis was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2004).

2.  Chronic sinusitis with headaches was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. § 3.303 (2004).

3.  A heart condition, including hypertension, was not 
incurred in or aggravated by active service nor was it 
incurred within a presumptive period.  38 U.S.C.A. §§ 1110, 
1112, 1113, 1131, 1133 (West 2002) ; 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  When a veteran seeks service connection for a 
disability, due consideration shall be given to the 
supporting evidence in light of the places, types, and 
circumstances of service, as evidenced by service records, 
the official history of each organization in which the 
veteran served, the veteran's military records, and all 
pertinent medical and lay evidence.  See 38 U.S.C.A. § 1154; 
38 C.F.R. § 3.303(a).  The mere fact of an in-service injury 
is not enough; there must be evidence of a chronic 
disability resulting from that injury.  If there is no 
evidence of a chronic condition during service, or an 
applicable presumptive period, then a showing of continuity 
of symptomatology after service is required to support the 
claim.  See 38 C.F.R. § 3.303(b).  Evidence of a chronic 
condition must be medical, unless it relates to a condition 
to which lay observation is competent.  See Savage v. Gober, 
10 Vet. App. 488, 495-498 (1997).  If service connection is 
to be established by continuity of symptomatology, there 
must be medical evidence that relates a current condition to 
that symptomatology.  Id.

The veteran seeks service connection for a heart condition 
including hypertension, which is deemed to be a chronic 
disease under 38 C.F.R. § 3.309(a).  Because hypertension is 
a chronic disease, service connection may be granted under 
38 C.F.R. § 3.307(a)(3) if the evidence shows that the 
disease manifest to a degree of ten percent or more within 
one year from the date of separation from service.  See 
38 C.F.R. § 3.307.  Separation from service is defined as the 
veteran's discharge date.  See 38 C.F.R. § 3.307(a)(2).  
Therefore, because the veteran was discharged from service in 
October 1983, the evidence must show that a chronic disease 
manifest to a degree of ten percent by October 1984, in order 
for service connection to be granted based upon a presumptive 
period.  There is no statutory or regulatory provision to 
allow for an extension of a presumptive period.

Allergic Rhinitis and Sinusitis

The veteran's service medical records reveal that he 
complained of sinus congestion and headaches on several 
occasions during service and was treated with decongestants.  
The diagnostic assessment in March 1982 was noted as "cold" 
and in January 1983 as possibly sinusitis.  Upon discharge 
examination in June 1983, the veteran marked "yes" for 
having had sinusitis during service, but his sinuses were 
found to be normal and there was no diagnosis of disability 
at that time.

The veteran filed his application for VA compensation 
benefits promptly upon discharge from service and listed 
chronic sinusitis and chronic headaches as disabilities 
incurred during service.  Upon VA examination in December 
1983, he complained of recurrent headaches.  An ear, nose and 
throat specialist examined the veteran and found that his 
turbinates were slightly congested.  X-rays revealed no 
pathological changes.  The specialist diagnosed mild allergic 
rhinitis.  The primary examiner diagnosed tension headaches.

Over the course of the veteran's various claims, he and his 
former wife submitted statements revealing that the veteran's 
complaints of headaches were associated with his psychiatric 
problems.  Mental health treatment records also include 
complaints of headaches.  The veteran has participated in 
treatment for schizophrenia for many years.

Post-service treatment records include a notation of rhinitis 
in August 1998 and a complaint of nasal congestion in August 
1999.  Additionally, treatment records dated through March 
2004 include a history of allergic rhinitis.  There is no 
suggestion in the medical record of chronic disability due to 
either allergic rhinitis, sinusitis, or headaches.

Given the evidence as outlined above, the Board finds that 
the veteran does not have chronic disability due to allergic 
rhinitis and/or sinusitis with headaches as a result of his 
period of active service.  Yes, he was treated on three 
occasions during service for cold symptoms and he has been 
treated occasionally for nasal congestion and headaches over 
the twenty years since his discharge from service.  There is, 
however, no medical evidence showing allergic rhinitis and/or 
sinusitis with headaches continuously over the years to 
support a finding of a continuity of symptoms since discharge 
from service.  Additionally, there is no medical opinion of 
record to suggest that current complaints are a result of 
activities during the veteran's period of active service.

The veteran's assertion that the nasal congestion and 
headaches he occasionally experiences began during his period 
of service, standing on its own, is insufficient to establish 
a relationship between current symptoms and a period of 
service because he is not competent to render a medical 
opinion.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  As such, the record does not include any medical 
evidence of chronic disability beginning during service nor 
that current symptoms consistent with occasional allergic 
rhinitis had their origin during the veteran's period of 
service.  Consequently, the claims of entitlement to service 
connection for allergic rhinitis and chronic sinusitis with 
headaches are denied.

Heart Condition with Hypertension

The veteran's service medical records do not reflect any 
treatment for or diagnosis of a heart disorder.  The veteran 
did, however, complain of chest pain on one occasion in 1982.  
Upon discharge examination in June 1983, the veteran marked 
"yes" for having experienced chest pain during service, but 
there was no finding of disability at that time.  The 
veteran's blood pressure was 124/84 at discharge examination.

The veteran filed an application for VA compensation benefits 
promptly upon discharge from service and claimed to have a 
heart condition that began during service.  Upon VA 
examination in December 1983, he complained of some chest 
pain associated with a lower back injury and continuing low 
back pain.  The heart examination was normal at that time and 
the veteran's blood pressure was 120/80 in a seated position.  
The examiner did not diagnose either a heart condition or 
hypertension.

Treatment records dated for several years following the 
veteran's discharge from service are void of any reference to 
high blood pressure, heart problems and/or hypertension.  The 
records are predominantly for the treatment of the veteran's 
schizophrenia and low back disability.  In the 1990's, the 
veteran developed hypertension.  In August 1999, the veteran 
was noted to have mild, uncontrolled hypertension.

The veteran's current treatment records include treatment for 
hypertension and high cholesterol.  There is no suggestion in 
the medical record, however, that the veteran's hypertension 
had its origin during the veteran's period of active service. 


Given the evidence as outlined above, the Board finds that 
the veteran does not have a current heart condition other 
than hypertension and that his hypertension did not begin 
during service or within one year of discharge from service.  
Blood pressure readings during service, at the time of 
discharge from service and for over one year subsequent to 
discharge from service are within the range recognized as 
normal and a diagnosis of hypertension was not rendered for 
many years after the veteran's discharge from service.  The 
veteran's early complaints of chest pain were medically 
linked to a back disability for which the veteran is 
currently service-connected.  Consequently, this claim must 
also be denied.

II.  VCAA

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (the VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 38 
U.S.C.A. § 5100 to 5107 (West 2002)) which includes an 
enhanced duty on the part of VA to notify a claimant of the 
information and evidence necessary to substantiate a claim 
for VA benefits.  It also redefines the obligations of VA 
with respect to its duty to assist a claimant in the 
development of a claim.  Regulations implementing the VCAA 
have been enacted.  See 66 Fed. Reg. 45,620 (August 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  Also see Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).

The Board has carefully considered the provisions of the 
VCAA, the implementing regulations, the United States Court 
of Appeals for the Federal Circuit's (Federal Circuit) 
decisions in Disabled  American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) and 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F. 3d 1334 (Fed. Cir. 2003), which invalidated 
portions of the implementing regulations, the Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, §§ 701, 117 Stat. 
2651 (Dec. 2003), and the United States Court of Appeals for 
Veteran's Claims (Court) decisions in Pelegrini v. Principi, 
17 Vet. App. 412 (2004) (Pelegrini I), and Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II), which 
addressed the timing and content of proper VCAA notice.  
Following a complete review of the record evidence, the Board 
finds, for the reasons expressed immediately below, that the 
development of the claims here on appeal has proceeded in 
accordance with the law and regulations. 

Duty to Notify 

VA has a duty under the VCAA to notify an appellant and his 
or her representative of any information and evidence needed 
to substantiate and complete a claim as well as to inform the 
appellant as to whose responsibility it is to obtain the 
needed information.  The Court's decisions in both Pelegrini 
I and Pelegrini II  held, in part, that a VCAA notice, as 
required by 38 U.S.C. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  

In this case, the initial AOJ decision was made in July 1994, 
long before the VCAA was enacted, and the VCAA notice was 
first given to the veteran in April 2001.  Fortunately, the 
Court acknowledged in Pelegrini II that some claims were 
pending at the time the VCAA was enacted and that proper 
notice prior to the initial AOJ decision was impossible.  The 
Court specifically stated in Pelegrini II that it was not 
requiring the voiding or nullification of any AOJ action or 
decision, only finding that appellants are entitled to VCAA-
content-complying notice.  Thus, the timing of the notice in 
this matter does not nullify the rating action upon which 
this appeal is based.

The veteran was informed of the requirements of the VCAA 
specifically and in detail in a letter dated in April 2001 
and again in July 2002.  The Board finds that the information 
provided to the veteran specifically satisfied the 
requirements of 38 U.S.C.A. § 5103 in that he was clearly 
notified of the evidence necessary to substantiate his claims 
and the responsibilities of VA and the veteran in obtaining 
evidence.  The letters stated that (1) the evidence needed to 
substantiate the veteran's claims was, among other things, 
evidence that the veteran currently had a disability as a 
result of an inservice injury or disease, (2) VA would obtain 
relevant records from any Federal agency and relevant records 
identified by the veteran, and (3) the veteran is responsible 
for supplying VA with sufficient information to obtain 
relevant records on his behalf and is ultimately responsible 
for submitting all relevant evidence not in the possession of 
a Federal department or agency.  Although the letters did not 
specifically advise the veteran to " provide any evidence in 
the claimant's possession that pertains to the claim", which 
was considered by the Court to be a fourth element of the 
Section 5103(a) notice, the SSOC mailed in April 2003 did 
include the text of 38 C.F.R. § 3.159, from which the Court 
took that fourth element of notification.  Moreover, the 
veteran has reported as recently as April 2004 that he has no 
additional evidence to submit.  The Board also notes that 
although the Court in Pelegrini I and again in Pelegrini II 
indicated that there was a fourth element of notification, VA 
General Counsel rendered a Precedential Opinion in February 
2004, finding that 38 U.S.C. § 5103(a) does not require VA to 
seek evidence from a claimant other than that identified by 
VA as necessary to substantiate the claim.  See VAOPGCPREC 1-
2004 (Feb. 24, 2004).  Thus, under these circumstances, the 
Board finds that the notification requirement of the VCAA has 
been satisfied.   

Duty to Assist

The VCAA provides that VA shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate his or her claim unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include making reasonable 
efforts to obtain relevant records that a claimant identifies 
and providing a medical examination or obtaining a medical 
opinion when such an examination or opinion is necessary to 
make a decision on the claim.  

After reviewing the record, the Board finds that VA has 
complied with the VCAA's duty to assist by aiding the veteran 
in obtaining evidence and affording him physical examination.  
It appears that all known and available records relevant to 
the issues here on appeal have been obtained and are 
associated with the veteran's claims file, and the veteran 
does not appear to contend otherwise.  In fact, the veteran 
advised VA in April 2004 that he had no additional evidence 
to submit in support of his claims.

It is also noted that the veteran was afforded the 
opportunity to testify before an RO hearing officer and/or 
the Board, but declined to do so.  As noted above, in 
November 1997, he specifically withdrew his request to have a 
hearing before the Board.
  
Thus, the Board finds that VA has done everything reasonably 
possible to notify and to assist the veteran and that no 
further action is necessary to meet the requirements of the 
VCAA and the applicable implementing regulations.  


ORDER

Service connection for allergic rhinitis is denied.

Service connection for chronic sinusitis with headaches is 
denied.

Service connection for a heart condition, including 
hypertension, is denied.



	                        
____________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



